Title: To George Washington from Samuel Tucker, 18 May 1776
From: Tucker, Samuel
To: Washington, George



Dear General
Trenton [N.J.] 18th may 1776

I am to acknowledge Your favor of the 24th ultimo then ask pardon for not answering Sooner, at Same Time Take the Liberty to Inform you that our Committee of Safety only Came into the following Regulation on the 15th Instant that one fourth of the militia of the Several Counties be Detacht by Lott to Stand as minute men for Two months to be well armed an[d] accoutered to march at a minutes warning on any alarm to the Several Places of Rendevoze, County of Bergin to Powles Hook Counties of Essex Morris and Sussex at Elizabeth Town & Newark Middlesex and Sommerset at woodbridge, Hunterdon at New Brunswick, and the Counties of Monmouth & Burlington at Perth Amboye at which Several Places they are to Expect General orders for which purpose I have given Brigadear General Dickinson the Resolution at Large that he may give orders to the Colonels in the Several Counties, and as the Militia of this Colony are firmly attacht to the great Cause of american

freedom I have the firmest Reliance on the most Cherefull Complyance and have the Honour to be your Excellency Most obedient Humbe Servt

Saml Tucker

